Name: 2009/70/EC,Euratom: Council Decision of 19Ã January 2009 appointing two German members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  organisation of the legal system;  EU institutions and European civil service
 Date Published: 2009-01-28

 28.1.2009 EN Official Journal of the European Union L 24/13 COUNCIL DECISION of 19 January 2009 appointing two German members of the European Economic and Social Committee (2009/70/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2006/524/EC, Euratom of 11 July 2006 appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (1), Having regard to the proposal of the German Government, Having regard to the opinion of the Commission, Whereas two members' seats on the European Economic and Social Committee have become vacant following the death of Ms Karin ALLEWELDT and the resignation of Ms Amelie BUNTENBACH, HAS DECIDED AS FOLLOWS: Article 1 Ms Gabriela BISCHOFF, Bereichsleiterin Europapolitik im DGB, and Ms Michaela ROSENBERGER, Vorstandsmitglied Gewerkschaft Nahrung-Genuss-GaststÃ ¤tten, are hereby appointed to the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 19 January 2009. For the Council The President P. GANDALOVIÃ  (1) OJ L 207, 28.7.2006, p. 30.